WELLFORD, Circuit Judge,
concurring.
I fully concur in Judge Martin’s able discussion and interpretation of 42 U.S.C. § 1396i(c)(2) to the effect that the Secretary may, under circumstances of this case, terminate Wayside’s Medicaid provider eligibility before the Appeals Council has ruled upon the AU’s determination, which was adverse to Wayside following a full hearing. I agree that the district court’s issuance of an injunction must therefore be reversed.
I write separately to emphasize the statutory scheme which has afforded full due process to a provider such as Wayside before termination of its status as a Medicaid provider as an “intermediate care facility.” Wayside, which calls itself in its complaint a “ ‘mild mental’ nursing home,” provides health care services, but after an inspection by the Secretary and a full evidentiary hearing on the findings of the inspectors, it was determined that serious deficiencies existed in the delivery of nursing and health care, including improper administration of medications, and a number of other such problems. As a consequence, the Secretary determined that the facility agreement should have been cancelled on November 1, 1985. Due to delays occasioned by the administrative process on appeal from this decision, although it was affirmed in important particulars by the AU, federal funding was not ordered to be terminated until June of 1987, more than two *454years after the on-site inspection and findings of substantial deficiencies in operation. Wayside, moreover, was advised before the proposed termination that if it felt that it had corrected the deficiencies so as to meet federal Medicaid standards it was free to reapply. During all this time, Wayside continued to receive Medicaid reimbursements.
Instead, without seeking to reapply, and/or without showing that it had petitioned administratively for a stay based on corrective steps to bring Wayside into conformity, plaintiff appealed administratively to the Appeals Council and instituted an action in district court to enjoin implementation of the Secretary’s actions which was clearly authorized under the statutory scheme. Under these circumstances, in my view, Wayside had failed entirely to show a basis for extraordinary relief and interruption of the statutory process. Absent some effort other than appeal to the Appeals Council, to show that the applicant had submitted a reapplication and some evidence of its present compliance with Medicaid standards, or correction of noted deficiencies, I believe the district court should decline to consider the request for extraordinary relief. A mere assertion that cancellation of the Medicaid provider agreement would bring about a temporary displacement of some patients or a financial burden upon the health care provider would be insufficient to warrant district court intervention in my view. Extraordinary and unusual circumstances only would justify a provider’s seeking intervention by federal courts during the administrative process directed by the congress.
I concur in the reversal of the injunctive order issued by the district court.